United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3785
                        ___________________________

                                  Troy K. Scheffler

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Ramona Dohman, in her official capacity as the Commissioner of Public Safety,
                  State of Minnesota; State of Minnesota

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 9, 2014
                               Filed: May 12, 2015
                                  ____________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

      Troy K. Scheffler brought suit alleging the Minnesota statutes and rules under
which he has repeatedly lost his driving privileges due to his several driving while
impaired (DWI) offenses violate the Americans with Disability Act (ADA). The
district court1 dismissed Scheffler’s complaint for failing to allege that he is a
qualified individual under the ADA. We affirm the dismissal.

                                           I.

       Since 1994, Scheffler has been repeatedly arrested for DWI. In 1997, after his
third arrest, Scheffler’s driving privileges were cancelled subject to completion of a
one-year abstinence-only alcohol rehabilitation program. Scheffler successfully
completed the program, and in 1998, Scheffler was issued a driver’s license with the
restriction that he abstain from the use of alcohol. After a 1999 cancellation of his
driver’s license, Scheffler was required to complete a three-year alcohol rehabilitation
program. He again successfully completed the program and received a restricted
license in 2002. In 2010, Scheffler was yet again arrested for DWI. At the time he
filed his complaint, Scheffler had to either complete the six-year rehabilitation
program or submit to an Ignition Interlock Program in order to be issued a new
restricted driver’s licence.

       Scheffler brought this suit, claiming ADA violations based on perceived
alcoholism and seeking an injunction against the State requiring that his driving
privileges be restored without restrictions. The State moved to dismiss the complaint,
and the district court granted the motion to dismiss, concluding that Scheffler had
failed to allege a disability under the ADA.

                                          II.

      We review de novo a district court’s grant of a motion to dismiss under Federal
Rule of Civil Procedure 12(b)(6). See Retro Television Network, Inc. v. Luken


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                          -2-
Commc’ns, LLC, 696 F.3d 766, 768 (8th Cir. 2012). In so doing, we construe the
allegations in the complaint in the light most favorable to the non-moving party. Id.

       The ADA defines a disabled person as an individual with a physical or mental
impairment that substantially limits one or more of that person’s major life activities,
an individual who has a record of such an impairment, or an individual who is
regarded as having such an impairment. See 42 U.S.C. § 12102(1). “[M]ajor life
activities include, but are not limited to, caring for oneself, performing manual tasks,
seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,
breathing, learning, reading, concentrating, thinking, communicating, and working,”
as well as operations of major bodily functions. See 42 U.S.C. § 12102(2). This court
has previously recognized that alcoholism may qualify for disability under the ADA
when it limits a major life activity. See Miners v. Cargill Commc’ns, Inc., 113 F.3d
820, 823 (8th Cir. 1997). In his complaint, Scheffler failed to allege facts that would
support that he has a disability as defined by the ADA, and therefore the district court
correctly granted the motion to dismiss for failure to state a claim.

       Scheffler did not allege in his complaint nor does he assert on appeal that he
meets the first definition of being a disabled person due to alcoholism. That is, he
does not claim to actually be an alcoholic or that his alcoholism causes him to be
substantially limited in a major life activity. Instead, Scheffler argues his multiple
DWI convictions create a record of alcoholism under the second prong of the
disability definition. However, as the district court correctly found, “[d]riving while
intoxicated on multiple occasions does not, in and of itself, establish that [Scheffler]
is an alcoholic.” (Order at 9.) Additionally, there is no allegation in the complaint
that Scheffler has ever been diagnosed as an alcoholic, nor does the complaint allege
that Scheffler suffers from a substantial limitation to a major life activity due to
alcoholism. Accordingly, he has failed to allege that he is disabled under the second
prong of the ADA’s disability definition.



                                          -3-
       Attempting to qualify under the third prong of the ADA disability definition,
Scheffler claims the State regards him as being an alcoholic due to the restrictions the
State has imposed on his driving. Under this third prong, “[a]n individual meets the
requirement of ‘being regarded as having such an impairment’ if the individual
establishes that he or she has been subjected to an action prohibited under this chapter
because of an actual or perceived physical or mental impairment whether or not the
impairment limits or is perceived to limit a major life activity.” See 42 U.S.C.
§ 12102(3). Again, as mentioned above, the fact that Scheffler has received several
DWI convictions does not mean that he is an alcoholic. Nor does the State, in
imposing restrictions on drivers who incur multiple DWI offenses, necessarily
perceive that person as being an alcoholic. Scheffler has alleged no other facts that
would support a claim that the State perceived him to be an alcoholic. Thus, Scheffler
has failed to allege that the State, by its actions, has regarded him has having an
impairment under the ADA.

                                          III.

       Accordingly, we affirm the district court’s dismissal of Scheffler’s complaint
for failure to state a claim.
                          ______________________________




                                          -4-